 



Exhibit 10.6
PLEDGE AGREEMENT
     PLEDGE AGREEMENT, dated as of March 31, 2008 (as amended, restated,
modified and/or supplemented from time to time, the “Agreement”), made by each
of the undersigned pledgors (each, a “Pledgor” and together with any other
entity that becomes a party hereto pursuant to Section 24 hereof, collectively,
the “Pledgors”), in favor of LEHMAN COMMERCIAL PAPER INC., as Collateral Agent
(including any successor collateral agent, the “Pledgee”) for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
WITNESSETH:
     WHEREAS, FairPoint Communications, Inc. (“FairPoint”), Northern New England
Spinco Inc. (“Spinco”), the lenders from time to time party thereto (the
“Lenders”), Lehman Commercial Paper Inc. as Administrative Agent, Bank of
America, N.A., as Syndication Agent and Morgan Stanley Senior Funding, Inc. and
Deutsche Bank Securities Inc., as Co-Documentation Agents have entered into a
Credit Agreement, dated as of March 31, 2008 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to, and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, all as contemplated therein (the
Lenders, each Letter of Credit Issuer, the Swingline Lender, the Administrative
Agent, the Collateral Agent, each other Agent and the Pledgee referred to in the
Pledge Agreement are herein called the “Lender Creditors”). As used herein, the
term “Borrower” shall mean (i) prior to the Merger, each of FairPoint and Spinco
and (ii) from and after the Merger, FairPoint.
     WHEREAS, the Borrower may from time to time be a party to one or more
Interest Rate Agreements (each such Interest Rate Agreement with an Interest
Rate Creditor (as defined below), a “Secured Interest Rate Agreement”) with
Lehman Commercial Paper Inc., in its individual capacity (“LCPI”), any Lender, a
syndicate of financial institutions organized by LCPI or such Lender or an
affiliate of LCPI or such Lender (even if LCPI or any such Lender ceases to be a
Lender under the Credit Agreement for any reason), and any institution that
participates therein, and in each case their subsequent assigns (collectively,
the “Interest Rate Creditors” and together with the Lender Creditors,
collectively, the “Secured Creditors”).
     WHEREAS, it is a condition precedent to the making of Loans and the
issuance of, and participation in, Letters of Credit under the Credit Agreement
that each Pledgor shall have executed and delivered to the Pledgee this
Agreement.
     WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
condition described in the preceding paragraph.
     NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor,
the receipt and sufficiency of which are hereby acknowledged, each Pledgor
hereby makes the

 



--------------------------------------------------------------------------------



 



following representations and warranties to the Pledgee and hereby covenants and
agrees with the Pledgee as follows:
     1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Borrower (in the case of the Borrower or an
NSG Pledgor) or such Pledgor (in the case of a Pledgor that is a Subsidiary
Guarantor), now existing or hereafter incurred under, arising out of or in
connection with any Credit Document to which the Borrower or such Pledgor, as
the case may be, is a party (including, in the case of a Pledgor that is a
Subsidiary Guarantor, all such obligations of such Pledgor under the Subsidiary
Guaranty) and the due performance of and compliance by the Borrower or such
Pledgor, as the case may be, with the terms of each such Credit Document (all
such obligations and liabilities under this clause (i), except to the extent
consisting of obligations or indebtedness with respect to Secured Interest Rate
Agreements, being herein collectively called the “Credit Document Obligations”);
     (ii) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of the Borrower (in the case of the Borrower and
each NSG Pledgor) or such Pledgor (in the case of any Pledgor that is a
Subsidiary Guarantor), now existing or hereafter incurred under, arising out of
or in connection with any Secured Interest Rate Agreement (all such obligations
and liabilities under this clause (ii) being herein collectively called the
“Interest Rate Obligations”);
     (iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) and/or its security interest therein;
     (iv) in the event of any proceeding for the collection of the Obligations
(as defined below) or the enforcement of this Agreement, after an Event of
Default (such term, as used in this Agreement, shall mean any Event of Default
under the Credit Agreement or any payment default by the Borrower under any
Secured Interest Rate Agreement after the expiration of any applicable grace
period) shall have occurred and be continuing, the reasonable out-of-pocket
expenses of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, or of any exercise by the Pledgee
of its rights hereunder, together with reasonable attorneys’ fees and
disbursements of counsel; and
     (v) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (v) of this Section 1 being herein collectively called the
“Obligations”.

 



--------------------------------------------------------------------------------



 



     2. DEFINITIONS. The following capitalized terms used herein shall have the
definitions specified below:
     “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
     “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
     “Collateral” shall have the meaning provided in Section 3.1.
     “Collateral Accounts” shall mean any and all accounts established and
maintained by the Pledgee in the name of any Pledgor to which Collateral may be
credited.
     “Excluded Entity” shall mean (x) each of the corporations, partnerships,
limited liability companies or associations listed on Annex G hereto where the
capital stock or other equity interests of such corporations, partnerships,
limited liability companies or associations are not permitted by applicable law,
rule or regulation to be pledged and (y) any Telco or Carrier Services Company
acquired or created pursuant to a Permitted Acquisition after the Closing Date,
where the capital stock or other equity interests of such Telco or Carrier
Services Company are not permitted by applicable law, rule or regulation to be
pledged and, after giving effect to the acquisition or creation of such Telco or
Carrier Services Company, the Pro Forma EBITDA Test is satisfied.
     “Exempted Foreign Entity” shall mean any Foreign Corporation, Foreign LLC
or Foreign Partnership that, in any such case, is treated as a corporation or an
association taxable as a corporation for U.S. Federal income tax purposes.
     “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
     “Instrument” shall have the meaning given such term in Section 9-102(a)(47)
of the UCC.
     “Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
     “Location” of any Pledgor has the meaning given such term in Section 9-307
of the UCC.
     “Membership Interest” shall mean (x) the entire membership interest at any
time owned by any Pledgor in any limited liability company (other than (I) an
Excluded Entity and (II) a limited liability company that is not organized under
the laws of the United States or any State or territory thereof (a “Foreign
LLC”)) and (y) with respect to a Foreign LLC (other than an Excluded Entity),
the entire membership interest at any time owned by any Pledgor in such Foreign
LLC, provided that such Pledgor shall not be required to pledge hereunder (and
the term “Membership Interest” shall not include) more than 65% of the total
voting power of all classes

 



--------------------------------------------------------------------------------



 



of the membership interests of any Foreign LLC (that is an Exempted Foreign
Entity) entitled to vote (with any limited liability company (other than an
Excluded Entity) in which any Pledgor owns a membership interest being herein
called a “Pledged LLC”).
     “Notes” shall mean all promissory notes at any time issued to, or held by,
any Pledgor.
     “NSG Pledgor” shall mean each Pledgor which is not a Subsidiary Guarantor.
     “Obligations” shall have the meaning provided in Section 1.
     “Partnership Interest” shall mean (x) the entire partnership interest
(whether general and/or limited partnership interests) at any time owned by any
Pledgor in any partnership (other than (I) an Excluded Entity and (II) a
partnership that is not organized under the laws of the United States or any
State or territory thereof (a “Foreign Partnership”)) and (y) with respect to a
Foreign Partnership (other than an Excluded Entity), the entire partnership
interest at any time owned by any Pledgor in such Foreign Partnership, provided
that such Pledgor shall not be required to pledge hereunder (and the term
“Partnership Interest” shall not include) more than 65% of the total voting
power of all classes of partnership interests of any Foreign Partnership (that
is an Exempted Foreign Entity) entitled to vote (with any partnership (other
than an Excluded Entity) in which any Pledgor owns a partnership interest being
herein called a “Pledged Partnership”).
     “Pledged Membership Interests” shall mean all Membership Interests at any
time pledged or required to be pledged hereunder.
     “Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
     “Pledged Partnership Interests” shall mean all Partnership Interests at any
time pledged or required to be pledged hereunder.
     “Pledged Securities” shall mean all Pledged Stock, Pledged Notes, Pledged
Partnership Interests and Pledged Membership Interests.
     “Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.
     “Proceeds” shall have the meaning given such term in Section 9-102(a)(64)
of the UCC.
     “Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.
     “Secured Debt Agreements” shall have the meaning provided in Section 5.
     “Securities” shall mean all of the Stock, Notes, Partnership Interests and
Membership Interests.

 



--------------------------------------------------------------------------------



 



     “Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.
     “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
     “Stock” shall mean (x) all of the issued and outstanding shares of stock at
any time owned by any Pledgor of any corporation (other than (I) any Excluded
Entity and (II) a corporation that is not organized under the laws of the United
States or any State or territory thereof (a “Foreign Corporation”)) and (y) with
respect to a Foreign Corporation that is a First-Tier Subsidiary (other than any
Excluded Entity), all of the issued and outstanding shares of capital stock at
any time owned by any Pledgor of such Foreign Corporation, provided that such
Pledgor shall not be required to pledge hereunder (and the term “Stock” shall
not include) more than 65% of the total combined voting power of all classes of
capital stock of any Exempted Foreign Entity entitled to vote.
     “Transmitting Utility” has the meaning given such term in
Section 9-102(a)(80) of the UCC.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
     “Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
     3. PLEDGE OF SECURITIES, ETC.
     3.1 Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge, hypothecate,
mortgage, charge and assign to the Pledgee for the benefit of the Secured
Creditors, and does hereby create a continuing security interest (subject to
those Liens permitted to exist with respect to the Collateral pursuant to the
terms of all Secured Debt Agreements then in effect) in favor of the Pledgee for
the benefit of the Secured Creditors in, all of its right, title and interest in
and to the following, whether now existing or hereafter from time to time
acquired (collectively, the “Collateral”):
     (i) all of the Securities owned or held by such Pledgor from time to time
and all options and warrants owned by such Pledgor from time to time to purchase
Securities (and all certificates or instruments evidencing such Securities);
     (ii) each Collateral Account, including any and all assets of whatever type
or kind deposited by such Pledgor in any such Collateral Account, whether now
owned or hereafter acquired, existing or arising (including, without limitation,
all Financial Assets, Investment Property, monies, checks, drafts, Instruments
or interests therein of any type or nature deposited or required by the Credit
Agreement or any other Secured Debt

 



--------------------------------------------------------------------------------



 



Agreement to be deposited in such Collateral Account, and all investments and
all certificates and other instruments (including depository receipts, if any)
from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing);
     (iii) all of such Pledgor’s (x) Partnership Interest and all of such
Pledgor’s right, title and interest in each Pledged Partnership and
(y) Membership Interest and all of such Pledgor’s right, title and interest in
each Pledged LLC, in each case including, without limitation:
     (a) all the capital thereof and its interest in all profits, losses and
other distributions to which such Pledgor shall at any time be entitled in
respect of such Partnership Interest and/or Membership Interest;
     (b) all other payments due or to become due to such Pledgor in respect of
such Partnership Interest and/or Membership Interest, whether under any
partnership agreement, limited liability company agreement or otherwise, whether
as contractual obligations, damages, insurance proceeds or otherwise;
     (c) all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under any partnership agreement,
limited liability company agreement or at law or otherwise in respect of such
Partnership Interest and/or Membership Interest;
     (d) all present and future claims, if any, of the Pledgor against any
Pledged Partnership and any Pledged LLC for moneys loaned or advanced, for
services rendered or otherwise;
     (e) all of such Pledgor’s rights under any partnership agreement or limited
liability company agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to the
Partnership Interest and/or Membership Interest, including any power to
terminate, cancel or modify any partnership agreement or any limited liability
company agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of any
Partnership Interest or Membership Interest and any Pledged Partnership and any
Pledged LLC to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, amendment, waiver or approval, together with full power and authority
to demand, receive, enforce, collect or receipt for any of the foregoing, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and
     (f) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights

 



--------------------------------------------------------------------------------



 



and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof;
     (iv) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (v) all Proceeds of any and all of the foregoing.
Notwithstanding anything to the contrary contained in this Section 3.1, except
as otherwise required by Section 6.11 of the Credit Agreement, no Pledgor shall
be required to pledge hereunder any Margin Stock owned by such Pledgor.
          3.2 Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
forthwith take the following actions as set forth below:
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee, endorsed to the Pledgee or endorsed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the Pledgee,
an agreement for the benefit of the Pledgee and the other Secured Creditors
substantially in the form of Annex E hereto (appropriately completed to the
satisfaction of the Pledgee and with such modifications, if any, as shall be
satisfactory to the Pledgee) pursuant to which such issuer agrees to comply with
any and all instructions originated by the Pledgee without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Membership Interests
issued by such issuer) originated by any other Person other than a court of
competent jurisdiction;
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Membership Interest credited on the books of a Clearing
Corporation or Securities Intermediary (including a Federal Reserve Bank,
Participants Trust Company or The Depository Trust Company), such Pledgor shall
promptly notify the Pledgee thereof and shall promptly take (x) all actions
required (i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8-106(d) of the UCC) and (y) such other actions as the Pledgee
deems necessary or desirable to effect the foregoing;
     (iv) with respect to a Partnership Interest or a Membership Interest (other
than a Partnership Interest or Membership Interest credited on the books of a
Clearing

 



--------------------------------------------------------------------------------



 



Corporation or Securities Intermediary), (1) if such Partnership Interest or
Membership Interest is represented by a certificate and is a Security for
purposes of the UCC, the procedure set forth in Section 3.2(a)(i) hereof, and
(2) if such Partnership Interest or Membership Interest is not represented by a
certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;
     (v) with respect to any Note, physical delivery of such Note to the
Pledgee, endorsed in blank, or, at the request of the Pledgee, endorsed to the
Pledgee; and
     (vi) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) the establishment by the Pledgee of a cash account in
the name of such Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and, at any time any Event of Default is in existence, no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee and (ii) the deposit of such cash in such
cash account.
     (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Pledgee), to be filed in
the relevant filing offices so that at all times the Pledgee’s security interest
in all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.
          3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend or otherwise) any additional Collateral at any time or
from time to time after the date hereof, such Pledgor will forthwith thereafter
take (or cause to be taken) all action with respect to such Collateral in
accordance with the procedures set forth in Section 3.2 hereof, and will
promptly thereafter deliver to the Pledgee a certificate executed by a principal
executive officer of such Pledgor describing such Collateral and certifying that
the same have been duly pledged with the Pledgee hereunder. Each Pledgor further
agrees to provide an opinion of counsel reasonably satisfactory to the Pledgee
with respect to any pledge of Collateral constituting Uncertificated Securities
promptly upon request of the Pledgee. No Pledgor shall be required at any time
to pledge hereunder any Securities which constitute more than 65% of the

 



--------------------------------------------------------------------------------



 



total combined voting power of all classes of ownership interests of any
Exempted Foreign Entity entitled to vote. Notwithstanding anything to the
contrary contained above in this Section 3.3, except as otherwise required by
Section 6.11 of the Credit Agreement, no Pledgor shall be required to pledge
hereunder any Margin Stock acquired by such Pledgor after the date hereof.
     3.4 Certain Representations and Warranties Concerning the Collateral. Each
Pledgor represents and warrants that on the date hereof: (a) each Subsidiary of
such Pledgor whose equity interest is required to be pledged hereunder, and the
direct ownership thereof, is listed on Annex A hereto; (b) the Stock held by
such Pledgor consists of the number and type of shares of the stock of the
corporations as described in Annex B hereto; (c) such Stock constitutes that
percentage of the issued and outstanding capital stock of the issuing
corporation as set forth in Annex B hereto; (d) the Notes held by such Pledgor
consist of the promissory notes described in Annex C hereto; (e) such Pledgor is
the holder of record and sole beneficial owner of the Stock and Notes held by
such Pledgor and there exists no options or preemption rights in respect of any
of the Stock; (f) the Partnership Interests and Membership Interests, as the
case may be, held by such Pledgor constitute that percentage of the entire
interest of the respective Pledged Partnership or Pledged LLC, as the case may
be, as is set forth under its name in Annex D hereto; (g) on the date hereof,
such Pledgor owns or possesses no other Securities except as described on
Annexes B, C and D hereto; and (h) the Pledgor has complied with the respective
procedure set forth in Section 3.2(a) hereof with respect to each item of
Collateral described in Annexes B, C and D hereto.
     4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Pledged Securities, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.
     5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall
have occurred and be continuing an Event of Default, each Pledgor shall be
entitled to exercise all voting rights attaching to any and all Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof, provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, result in breach of
any covenant contained in, or be inconsistent with, any of the terms of this
Agreement, the Credit Agreement, any other Credit Document or any Secured
Interest Rate Agreement (collectively, the “Secured Debt Agreements”), or which
would have the effect of impairing the value of the Collateral or any part
thereof or the position or interests of the Pledgee or any other Secured
Creditor therein. All such rights of a Pledgor to vote and to give consents,
waivers and ratifications shall cease in case an Event of Default shall occur
and be continuing and Section 7 hereof shall become applicable.
     6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Event of Default
shall have occurred and be continuing, all cash dividends, distributions or
other amounts payable in respect of the Pledged Securities shall be paid to the
respective Pledgor, provided that all dividends, distributions or other amounts
payable in respect of the Pledged Securities which are determined by the
Pledgee, in its absolute discretion, to represent in whole or in part an
extraordinary, liquidating or other distribution in return of capital not
permitted by

 



--------------------------------------------------------------------------------



 



the Credit Agreement shall be paid, to the extent so determined to represent an
extraordinary, liquidating or other distribution in return of capital not
permitted by the Credit Agreement, to the Pledgee and retained by it as part of
the Collateral (unless such cash dividends or distributions are applied to repay
the Obligations pursuant to Section 9 of this Agreement). The Pledgee shall also
be entitled to receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, membership interests, partnership
interests or other securities or property (other than cash) paid or distributed
by way of dividend or otherwise in respect of the Collateral;
     (ii) all other or additional stock, notes, membership interests,
partnership interests or other securities or property (including cash) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and
     (iii) all other or additional stock, notes, membership interests,
partnership interests or other securities or property (including cash) which may
be paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate
reorganization (other than the Net Cash Proceeds from any Asset Sale applied to
repay Loans and/or reinvested in accordance with the relevant provisions of the
Credit Agreement).
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by the respective Pledgor contrary to the
provisions of this Section 6 or Section 7 shall be received in trust for the
benefit of the Pledgee, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).
     7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. (a) In case an Event of Default
shall have occurred and be continuing, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement
or any other Secured Debt Agreement or by law) for the protection and
enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code of the State of New York, and the Pledgee shall be
entitled, without limitation, to exercise any or all of the following rights,
which each Pledgor hereby agrees to be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 to such Pledgor;
     (ii) to transfer all or any part of the Collateral into the Pledgee’ s name
or the name of its nominee or nominees;

 



--------------------------------------------------------------------------------



 



     (iii) to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
     (iv) to vote all or any part of the Collateral (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so);
     (v) to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations; and
     (vi) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least 10 days’ notice of the time and place of any such sale shall be
given to such Pledgor. The Pledgee shall not be obligated to make such sale of
Collateral regardless of whether any such notice of sale has theretofore been
given. Each purchaser at any such sale shall hold the property so sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, all rights, if any, of marshalling the Collateral and any
other security for the Obligations or otherwise, and all rights, if any, of stay
and/or appraisal which it now has or may at any time in the future have under
rule of law or statute now existing or hereafter enacted. At any such sale,
unless prohibited by applicable law, the Pledgee on behalf of all Secured
Creditors (or certain of them) may bid for and purchase (by bidding in
Obligations or otherwise) all or any part of the Collateral so sold free from
any such right or equity of redemption. Neither the Pledgee nor any Secured
Creditor shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall it be under any obligation
to take any action whatsoever with regard thereto.
     8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Secured Debt Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or any other Secured Debt Agreement or now or hereafter existing
at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other

 



--------------------------------------------------------------------------------



 



Secured Creditor to exercise any such right, power or remedy shall operate as a
waiver thereof. Unless otherwise required by the Credit Documents, no notice to
or demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar other circumstances or constitute a waiver of any of
the rights of the Pledgee or any other Secured Creditor to any other further
action in any circumstances without demand or notice. The Secured Creditors
agree that this Agreement may be enforced only by the action of the
Administrative Agent or the Pledgee, in each case acting upon the instructions
of the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least the majority of the
outstanding Interest Rate Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Agreement or
to realize upon the security to be granted hereby, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent or the Pledgee or the holders of at least a majority of the outstanding
Interest Rate Obligations, as the case may be, for the benefit of the Secured
Creditors upon the terms of this Agreement.
     9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee or the
Collateral Agent upon any sale or other disposition of the Collateral, together
with all other moneys received by the Pledgee or the Collateral Agent hereunder,
shall be applied as follows:
     (i) first, to the payment of all Obligations owing to the Pledgee or the
Collateral Agent of the type described in clauses (iii) and (iv) of the
definition of “Obligations” contained in Section 1 hereof;
     (ii) second, to the extent proceeds remain after the application pursuant
to preceding clause (i), an amount equal to the outstanding Obligations to the
Secured Creditors shall be paid to the Secured Creditors as provided in
Section 9(c), with each Secured Creditor receiving an amount equal to its
outstanding Obligations or, if the proceeds are insufficient to pay in full all
such Obligations, its Pro Rata Share of the amount remaining to be distributed
to be applied, with respect to the Credit Document Obligations, firstly, to the
payment of interest in respect of the unpaid principal amount of Loans
outstanding, secondly, to the payment of principal of Loans outstanding, then to
the other Credit Document Obligations; and
     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii) and following the termination of this
Agreement pursuant to Section 18 hereof, to the relevant Pledgor or, to the
extent directed by such Pledgor or a court of competent jurisdiction, to
whomever may be lawfully entitled to receive such surplus.
     (b) For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, the
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then outstanding amount of the relevant Obligations owed such Secured
Creditor and the denominator of which is the then outstanding amount of all
Obligations.

 



--------------------------------------------------------------------------------



 



     (c) All payments required to be made to the (i) Lender Creditors hereunder
shall be made to the Administrative Agent for the account of the respective
Lender Creditors and (ii) Interest Rate Creditors hereunder shall be made to the
paying agent under the applicable Secured Interest Rate Agreement or, in the
case of Secured Interest Rate Agreements without a paying agent, directly to the
applicable Interest Rate Creditor.
     (d) For purposes of applying payments received in accordance with this
Section 9, the Pledgee and the Collateral Agent shall be entitled to rely upon
(i) the Administrative Agent for a determination (which the Administrative Agent
agrees to provide upon request to the Pledgee and the Collateral Agent) of the
outstanding Credit Document Obligations and (ii) any Interest Rate Creditor for
a determination (which each Interest Rate Creditor agrees to provide upon
request to the Pledgee and the Collateral Agent) of the outstanding Interest
Rate Obligations owed to such Interest Rate Creditor. Unless it has actual
knowledge (including by way of written notice from a Secured Creditor) to the
contrary, the Administrative Agent under the Credit Agreement, in furnishing
information pursuant to the preceding sentence, and the Pledgee and the
Collateral Agent, in acting hereunder, shall be entitled to assume that (x) no
Credit Document Obligations other than principal, interest and regularly
accruing fees are owing to any Lender Creditor and (y) no Secured Interest Rate
Agreements or Interest Rate Obligations with respect thereto are in existence.
     (e) It is understood that each Pledgor shall remain jointly and severally
liable to the extent of any deficiency between (x) the amount of the Obligations
for which it is liable directly or as a Guarantor that are satisfied with
proceeds of the Collateral and (y) the aggregate outstanding amount of the
Obligations.
     10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
     11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify
and hold harmless the Pledgee and the other Secured Creditors from and against
any and all claims, demands, losses, judgments and liabilities (including
liabilities for penalties) of whatsoever kind or nature, and (ii) to reimburse
the Pledgee for all reasonable out-of-pocket costs and expenses, including
reasonable attorneys’ fees, arising in connection with any amendment, waiver or
modification to this Agreement and the Pledgee and the other Secured Creditors
for all reasonable costs and expenses (including reasonable attorney’s fees)
growing out of or resulting from the exercise by the Pledgee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement except,
with respect to clauses (i) and (ii) above, for those arising from such Person’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part (as determined by a court of competent jurisdiction in a final and
non-appealable decision), for any matter or thing in connection with this
Agreement other than to account for moneys or

 



--------------------------------------------------------------------------------



 



other property actually received by it in accordance with the terms hereof. If
and to the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.
     12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code such financing statements,
continuation statements and other documents in such offices as the Pledgee may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
without the signature of such Pledgor where permitted by law, and agrees to do
such further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.
     (b) Each Pledgor hereby appoints the Pledgee, such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement.
     13. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance
with this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood and agreed that the obligations of the
Pledgee as holder of the Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 10 of the Credit Agreement.
     14. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except in accordance with the terms
of this Agreement and the other Secured Debt Agreements).
     15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each
Pledgor represents, warrants and covenants that:
     (i) it is, or at the time when pledged hereunder will be, the legal,
beneficial and record owner of, and has (or will have) good and marketable title
to, all Securities pledged by it hereunder, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except (x) the liens and security interests created by this
Agreement and (y) liens permitted by Section 7.03(a) of the Credit Agreement;

 



--------------------------------------------------------------------------------



 



     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);
     (iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement, (c) the perfection or enforceability of the
Pledgee’s security interest in the Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;
     (v) the execution, delivery and performance of this Agreement by such
Pledgor will not violate any provision of any applicable law or regulation or of
any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, applicable to such Pledgor, or of
the certificate of incorporation, certificate of formation, by-laws, certificate
of limited partnership, partnership agreement or limited liability company
agreement, as the case may be, of such Pledgor or of any securities issued by
such Pledgor or any of its Subsidiaries, or of any mortgage, indenture, lease,
loan agreement, credit agreement or other material contract, agreement or
instrument or undertaking to which such Pledgor or any of its Subsidiaries is a
party or which purports to be binding upon such Pledgor or any of its
Subsidiaries or upon any of their respective assets and will not result in the
creation or imposition of (or the obligation to create or impose) any lien or
encumbrance on any of the assets of such Pledgor or any of its Subsidiaries
except as contemplated by this Agreement;
     (vi) all the shares of the Stock have been duly and validly issued, are
fully paid and non-assessable and are subject to no options to purchase or
similar rights;
     (vii) each of the Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);
     (viii) the pledge, assignment and delivery to the Pledgee of the Securities
(other than those constituting Uncertificated Securities) pursuant to this
Agreement creates a

 



--------------------------------------------------------------------------------



 



valid and, assuming such Securities are held in the continued possession of the
Collateral Agent in the State of New York, perfected first priority Lien in the
Securities and the proceeds thereof, subject to no other Lien or to any
agreement purporting to grant to any third party a Lien on the property or
assets of such Pledgor which would include the Securities (other than Liens
permitted by Section 7.03(a) of the Credit Agreement);
     (ix) it has the unqualified right to pledge and grant a security interest
in the Partnership Interests and Membership Interests as herein provided without
the consent of any other Person, firm, association or entity which has not been
obtained;
     (x) the Partnership Interests and the Membership Interests pledged by it
pursuant to this Agreement have been validly acquired and are fully paid for and
are duly and validly pledged hereunder;
     (xi) it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any partnership
agreement or limited liability company agreement to which such Pledgor is a
party, and such Pledgor is not in violation of any other material provisions of
any partnership agreement or limited liability company agreement to which such
Pledgor is a party, or otherwise in default or violation thereunder, no
Partnership Interest or Membership Interest is subject to any defense, offset or
counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any Person with respect thereto and as of the Closing Date,
there are no certificates, instruments, documents or other writings (other than
the partnership agreements and certificates, if any, delivered to the Collateral
Agent) which evidence any Partnership Interest or Membership Interest of such
Pledgor;
     (xii) the pledge and assignment of the Partnership Interests and the
Membership Interests pursuant to this Agreement, together with the relevant
filings, consents or recordings (which filings, consents and recordings have
been made or obtained), creates a valid, perfected and continuing first security
interest in such Partnership Interests and Membership Interest and the proceeds
thereof, subject to no prior lien or encumbrance or to any agreement purporting
to grant to any third party a lien or encumbrance on the property or assets of
such Pledgor which would include the Collateral;
     (xiii) other than financing statements pursuant to Liens permitted under
Section 7.04 of the Credit Agreement, there are no currently effective financing
statements under the UCC covering any property which is now or hereafter may be
included in the Collateral and such Pledgor will not, without the prior written
consent of the Pledgee, execute and, until the Termination Date (as hereinafter
defined), there will not ever be on file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Pledgee as secured
party;
     (xiv) it shall give the Pledgee prompt notice of any written claim relating
to the Collateral and shall deliver to the Pledgee a copy of each other demand,
notice or document received by it which may adversely affect the Pledgee’s
interest in the

 



--------------------------------------------------------------------------------



 



Collateral promptly upon, but in any event within 10 days after, such Pledgor’ s
receipt thereof;
     (xv) it shall not withdraw as a partner of any Pledged Partnership or
member of any Pledged LLC, or file or pursue or take any action which may,
directly or indirectly, cause a dissolution or liquidation of or with respect to
any Pledged Partnership or Pledged LLC or seek a partition of any property of
any Pledged Partnership or Pledged LLC, except as permitted by the Credit
Agreement;
     (xvi) as of the date hereof, all of its Partnership Interests and
Membership Interests are uncertificated (other than the Membership Interests of
Northern New England Telephone Operations LLC and Fretel Communications, LLC)
and each Pledgor covenants and agrees that it will not approve of any action by
any Pledged Partnership or Pledged LLC to convert such uncertificated interests
into certificated interests;
     (xvii) it will take no action which would violate or be inconsistent with
any of the terms of any Secured Debt Agreement, or which would have the effect
of impairing the position or interests of the Pledgee or any other Secured
Creditor under any Secured Debt Agreement except as permitted by the Credit
Agreement; and
     (xviii) “control” (as defined in Section 8-106 of the UCC) has been
obtained by the Pledgee over all of such Pledgor’s Collateral consisting of
Securities (including, without limitation, Notes which are Securities) with
respect to which such “control” may be obtained pursuant to Section 8-106 of the
UCC, except to the extent that the obligation of the applicable Pledgor to
provide the Pledgee with “control” of such Collateral has not yet arisen under
this Agreement; provided that in the case of the Pledgee obtaining “control”
over Collateral consisting of a Security Entitlement, such Pledgor shall have
taken all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.
          16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:
     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Secured Debt Agreements, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;
     (iii) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;

 



--------------------------------------------------------------------------------



 



     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Subsidiary of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing.
          17. REGISTRATION, ETC. (a) If an Event of Default shall have occurred
and be continuing and any Pledgor shall have received from the Pledgee a written
request or requests that such Pledgor cause any registration, qualification or
compliance under any Federal or state securities law or laws to be effected with
respect to all or any part of the Pledged Stock, such Pledgor as soon as
practicable and at its expense will use its best efforts to cause such
registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Pledged Stock, including, without limitation, registration
under the Securities Act, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements, provided that the Pledgee shall furnish to such Pledgor such
information regarding the Pledgee as such Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. Each Pledgor will cause the Pledgee to be kept reasonably advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Pledgee such
number of prospectuses, offering circulars and other documents incident thereto
as the Pledgee from time to time may reasonably request, and will indemnify, to
the extent permitted by law, the Pledgee, each other Secured Creditor and all
others participating in the distribution of such Pledged Stock against all
claims, losses, damages or liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor by the Pledgee or such other
Secured Creditor expressly for use therein.
          (b) If at any time when the Pledgee shall determine to exercise its
right to sell all or any part of the Pledged Securities pursuant to Section 7,
and such Pledged Securities or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Pledged Securities or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion, (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged

 



--------------------------------------------------------------------------------



 



Securities or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Pledged Securities or part
thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities at a price which the Pledgee, in its sole and absolute discretion,
may in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might be realized if the sale were
deferred until the registration as aforesaid.
          18. TERMINATION; RELEASE. (a) After the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein including, without limitation, in Section 11 hereof shall survive any
such termination) and the Pledgee, at the request and expense of the respective
Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement as
provided above, and will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Pledgee and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee hereunder and, with respect to
any Collateral consisting of an Uncertificated Security, a Partnership Interest
or a Membership Interest (other than an Uncertificated Security, Partnership
Interest or Membership Interest credited on the books of a Clearing Corporation
or Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Total Commitment and all Secured Interest
Rate Agreements have been terminated, no Note under the Credit Agreement is
outstanding (and all Loans have been paid in full) and all other Obligations
have been paid in full (other than arising from indemnities for which no request
has been made).
          (b) In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by
Section 7.02 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 11.11 of the
Credit Agreement), and the proceeds of such sale or other disposition or from
such release are applied in accordance with the terms of the Credit Agreement to
the extent required to be so applied, the Pledgee, at the request and expense of
the respective Pledgor, will release such Collateral from this Agreement, duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold, disposed of or released and as may be in possession of the
Pledgee and has not theretofore been released pursuant to this Agreement.
          (c) At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 18(a) or (b), it shall deliver to the
Pledgee a certificate signed by a principal executive officer stating that the
release of the respective Collateral is permitted pursuant to Section 18(a) or
(b). The Pledgee shall have no liability whatsoever to any Secured Creditor as
the result of any release of Collateral by it in accordance with (or which the
Pledgee

 



--------------------------------------------------------------------------------



 



in the absence of gross negligence and willful misconduct believes to be in
accordance with) this Section 18.
          19. NOTICES, ETC. All notices and other communications hereunder shall
be in writing (including telegraphic, telex, telecopier, facsimile or cable
communication) and shall be delivered, telegraphed, telexed, telecopied, faxed,
cabled, or mailed (by first class mail, postage prepaid):
     (i) if to any Pledgor, at its address set forth opposite its signature
below;
     (ii) if to the Pledgee, at:
Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Loan Portfolio Group
Fax: (646) 834-4825
     (iii) if to any Lender Creditor (other than the Pledgee), either (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement or (y) at such address as such Lender Creditor shall have
specified in the Credit Agreement;
     (iv) if to any Interest Rate Creditor, at such address as such Interest
Rate Creditor shall have specified in writing to the Pledgors and the Pledgee;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
          20. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgee (with the consent of the Required
Lenders or, to the extent required by Section 11.11 of the Credit Agreement, all
of the Lenders) and each Pledgor affected thereby, provided that (i) no such
change, waiver, modification or variance shall be made to Section 9 hereof or
this Section 20 without the consent of each Secured Creditor adversely affected
thereby and (ii) any change, waiver, modification or variance affecting the
rights and benefits of a single Class (as defined below) of Secured Creditors
(and not all Secured Creditors in a like or similar manner) shall require the
written consent of the Requisite Creditors (as defined below) of such Class of
Secured Creditors. For the purpose of this Agreement, the term “Class” shall
mean each class of Secured Creditors, i.e., whether (x) the Lender Creditors as
holders of the Credit Document Obligations or (y) the Interest Rate Creditors as
holders of the Interest Rate Obligations. For the purpose of this Agreement, the
term “Requisite Creditors” of any Class shall mean (x) with respect to the
Credit Document Obligations, the Required Lenders (or, to the extent required by
Section 11.11 of the Credit Agreement, all of the Lenders) and (y) with respect
to the Interest Rate Obligations, the holders of at least a majority of all
obligations outstanding from time to time under the Secured Interest Rate
Agreements.

 



--------------------------------------------------------------------------------



 



          21. PLEDGEE NOT BOUND. (a) Nothing herein shall be construed to make
the Pledgee or any other Secured Creditor liable as a general partner or limited
partner of any Pledged Partnership or a member of any Pledged LLC, and neither
the Pledgee nor any Secured Creditor by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a general partner or limited partner of any
Pledged Partnership or a member of any Pledged LLC. The parties hereto expressly
agree that, unless the Pledgee shall become the absolute owner of a Partnership
Interest or a Membership Interest pursuant hereto, this Agreement shall not be
construed as creating a partnership or joint venture or membership agreement
among the Pledgee, any other Secured Creditor and/or a Pledgor.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 21, the Pledgee, by accepting this Agreement, does not intend to become
a general partner or limited partner of any Pledged Partnership or a member of
any Pledged LLC or otherwise be deemed to be a co-venturer with respect to any
Pledgor or any Pledged Partnership or a member of any Pledged LLC either before
or after an Event of Default shall have occurred. The Pledgee shall have only
those powers set forth herein and shall assume none of the duties, obligations
or liabilities of a general partner or limited partner of any Pledged
Partnership or of a member of any Pledged LLC or of a Pledgor.
          (c) The Pledgee shall not be obligated to perform or discharge any
obligation of a Pledgor as a result of the collateral assignment hereby
effected.
          (d) The acceptance by the Pledgee of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Pledgee to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.
          22. MISCELLANEOUS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 18, (ii) be
binding upon each Pledgor, its successors and assigns; provided that no Pledgor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Pledgee (with the prior written consent of the Required
Lenders or to the extent required by Section 11.11 of the Credit Agreement, all
of the Lenders), and (iii) inure, together with the rights and remedies of the
Pledgee hereunder, to the benefit of the Pledgee, the other Secured Creditors
and their respective successors, transferees and assigns. The headings of the
several sections and subsections in this Agreement are for purposes of reference
only and shall not limit or define the meaning hereof. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.
          23. GOVERNING LAW, ETC. (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE SECURED CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN

 



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS. Any legal action or proceeding with respect to this Agreement
or any other Credit Document may be brought in the courts of the State of New
York or of the United States of America for the Southern District of New York,
and, by execution and delivery of this Agreement, each NSG Pledgor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each NSG Pledgor
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to each NSG Pledgor at
its address set forth opposite its signature below, such service to become
effective 30 days after such mailing. Nothing herein shall affect the right of
any of the Secured Creditors to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against any Pledgor in
any other jurisdiction.
          (b) Each NSG Pledgor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.
          (c) EACH PLEDGOR AND THE PLEDGEE HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
          24. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to execute a counterpart of this
Agreement pursuant to the Credit Agreement shall become a Pledgor hereunder by
executing a counterpart hereof and delivering the same to the Pledgee and
Annexes A, B, C and D will be modified at such time in a manner acceptable to
the Pledgee to give effect to such additional Pledgor.
          25. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with each Pledgor and the
Pledgee.
          26. CONTRIBUTION. At any time a payment is made by any Pledgor (other
than the Borrower) (each, a “Subsidiary Pledgor”) in respect of the Obligations
from the proceeds of any sale or other disposition of Collateral owned by such
Subsidiary Pledgor (each, a “Relevant Payment”), the right of contribution of
each Subsidiary Pledgor hereunder against each other such Subsidiary Pledgor
shall be determined as provided in the immediately following sentence, with the
right of contribution of each Subsidiary Pledgor to be revised and restated as
of each date on which a Relevant Payment is made. At any time that a Relevant
Payment is made by a Subsidiary Pledgor that results in the aggregate payments
made by such Subsidiary

 



--------------------------------------------------------------------------------



 



Pledgor hereunder in respect of the Obligations to and including the date of the
Relevant Payment exceeding such Subsidiary Pledgor’s Contribution Percentage (as
defined below) of the aggregate payments made by all Subsidiary Pledgors
hereunder in respect of the Obligations from the proceeds of any sale or other
disposition of Collateral owned by the Subsidiary Pledgors to and including the
date of the Relevant Payment (such excess, the “Aggregate Excess Amount”), each
such Subsidiary Pledgor shall have a right of contribution against each other
Subsidiary Pledgor who either has not made any payments or has made (or whose
Collateral has been used to make) payments hereunder in respect of the
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Subsidiary Pledgor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Subsidiary Pledgors hereunder in respect of the Obligations from the proceeds of
any sale or other disposition of Collateral owned by the Subsidiary Pledgors
(the aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an
amount equal to (x) a fraction the numerator of which is the Aggregate Excess
Amount of such Subsidiary Pledgor and the denominator of which is the Aggregate
Excess Amount of all Subsidiary Pledgors multiplied by (y) the Aggregate Deficit
Amount of such other Subsidiary Pledgor. A Subsidiary Pledgor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment to the time of any subsequent computation;
provided, that no Subsidiary Pledgor may take any action to enforce such right
until the Obligations have been paid in full and the Total Commitment has been
terminated, it being expressly recognized and agreed by all parties hereto that
any Subsidiary Pledgor’s right of contribution arising pursuant to this
Agreement against any other Subsidiary Pledgor shall be expressly junior and
subordinate to such other Subsidiary Pledgor’s obligations and liabilities in
respect of the Obligations and any other obligations owing under this Agreement.
As used in this Section 26: (i) each Subsidiary Pledgor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Subsidiary Pledgor by (y) the aggregate
Adjusted Net Worth of all Subsidiary Pledgors; (ii) the “Adjusted Net Worth” of
each Subsidiary Pledgor shall mean the greater of (x) the Net Worth (as defined
below) of such Subsidiary Pledgor and (y) zero; and (iii) the “Net Worth” of
each Subsidiary Pledgor shall mean the amount by which the fair salable value of
such Subsidiary Pledgor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any obligations arising under this Agreement, any
Guaranteed Obligations under, and as defined in, the Subsidiary Guaranty) on
such date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 26, each Subsidiary Pledgor who
makes (or whose Collateral has been used to make) any payment in respect of the
Obligations shall have no right of contribution or subrogation against any other
Subsidiary Pledgor in respect of such payment. Each of the Subsidiary Pledgors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Subsidiary Pledgor has the right to waive its
contribution right against any Subsidiary Pledgor to the extent that after
giving effect to such waiver such Subsidiary Pledgor would remain solvent, in
the determination of the Required Lenders.
          27. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS;

 



--------------------------------------------------------------------------------



 



CHANGES THERETO; ETC. No Pledgor shall change its legal name, its type of
organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Pledgor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 10 days’ prior
written notice of each change to its legal name, its type of organization,
whether or not it is a Registered Organization, its jurisdiction of
organization, its Location, its organizational identification number (if any),
and whether or not it is a Transmitting Utility, and (ii) in connection with the
respective change or changes, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
any Pledgor does not have an organizational identification number on the date
hereof and later obtains one, such Pledgor shall promptly thereafter deliver a
notification of the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.
          28. CHANGE OF CONTROL. The Pledgee acknowledges that, under existing
law, a change of control of a Subsidiary whose equity interests are pledged
hereunder as a result of a proposed exercise of remedies hereunder may require
the prior approval of the FCC and/or a PUC. The Pledgee further acknowledges
that, notwithstanding the provisions of Section 5 and Sections 7(a)(ii), (iv)
and (vi), with respect to any Collateral constituting Securities issued by a
Person organized under the laws of any State of the United States, to the extent
(and only to the extent) that applicable law specifically requires that
regulatory approval be obtained prior to such Pledgee enforcing its rights
hereunder with respect to such Collateral, the Pledgee shall not be entitled to
enforce its rights hereunder with respect to such Collateral without first
obtaining such required regulatory approval.
          29. SEVERABILITY. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          30. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
* * * *

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

          Address:
521 East Morehead Street
Charlotte, NC 28202 FAIRPOINT COMMUNICATIONS, INC.
as a Pledgor
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 MJD VENTURES, INC.,
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 MJD SERVICES CORP.,
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 S T ENTERPRISES, LTD.,
as a Pledgor
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 FAIRPOINT CARRIER SERVICES, INC.,
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 FAIRPOINT BROADBAND, INC.,
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer   

PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



          Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 FAIRPOINT LOGISTICS, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 ENHANCED COMMUNICATIONS OF NORTHERN NEW ENGLAND INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 UTILITIES, INC.
as a Pledgor
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 C-R COMMUNICATIONS, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 COMERCO, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 GTC COMMUNICATIONS, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer     

PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



          Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 ST. JOE COMMUNICATIONS, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 RAVENSWOOD COMMUNICATIONS, INC.
as a Pledgor       By:   /s/ Thomas Griffin         Name:   Thomas Griffin     
  Title:   Treasurer      Address:
c/o FAIRPOINT COMMUNICATIONS, INC.
521 East Morehead Street
Charlotte, NC 28202 UNITE COMMUNICATIONS SYSTEMS, INC.
as a Pledgor
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer     

          Accepted and Agreed to:

LEHMAN COMMERCIAL PAPER INC.,
as Collateral Agent and Pledgee
      By:   William J. Hughes         Name:   WILLIAM J. HUGHES        Title:  
MANAGING DIRECTOR     

PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



         

ANNEX A
LIST OF PLEDGED SUBSIDIARIES OF
FAIRPOINT COMMUNICATIONS, INC.

A.   S T Enterprises, Ltd.

  1.   Sunflower Telephone Company, Inc.     2.   FairPoint Vermont, Inc.     3.
  Northland Telephone Company of Maine, Inc.     4.   S T Computer Resources,
Inc.     5.   ST Long Distance, Inc.

B.   Northern New England Telephone Operations LLC   C.   Enhanced
Communications of Northern New England Inc.   D.   FairPoint Logistics, Inc.  
E.   MJD Ventures, Inc.

  1.   The Columbus Grove Telephone Company     2.   C-R Communications, Inc.

  a.   C-R Telephone Company     b.   C-R Long Distance, Inc.

  3.   Taconic Telephone Corp.     4.   Ellensburg Telephone Company     5.  
Sidney Telephone Company     6.   Utilities, Inc.

  a.   Standish Telephone Company     b.   China Telephone Company     c.  
Maine Telephone Company

A-1



--------------------------------------------------------------------------------



 



  d.   UI Communications, Inc.     e.   UI Long Distance, Inc.     f.   UI
Telecom, Inc.

  7.   Telephone Service Company     8.   Chouteau Telephone Company     9.  
Chautauqua and Erie Telephone Corporation     10.   The Orwell Telephone Company
    11.   GTC Communications, Inc.

  a.   St. Joe Communications, Inc.

  i.   GTC, Inc.

  12.   Peoples Mutual Telephone Company     13.   Fremont Telcom Co.     14.  
Comerco, Inc.

  a.   YCOM Networks, Inc.

  15.   Community Service Telephone Co.     16.   Marianna and Scenery Hill
Telephone Company     17.   The Germantown Independent Telephone Company     18.
  Berkshire Telephone Corporation     19.   Bentleyville Communications
Corporation     20.   Commtel Communications Inc.     21.   Fretel
Communications, LLC

F.   MJD Services Corp.

  1.   Bluestem Telephone Company     2.   Big Sandy Telecom, Inc.

A-2



--------------------------------------------------------------------------------



 



  3.   Odin Telephone Exchange, Inc.     4.   Columbine Telecom Company     5.  
Ravenswood Communications, Inc.

  a.   The El Paso Telephone Company     b.   El Paso Long Distance Company

  6.   Yates City Telephone Company     7.   FairPoint Communications Missouri,
Inc.     8.   Unite Communications Systems, Inc.

  a.   ExOp of Missouri, Inc.

G.   FairPoint Broadband, Inc.   H.   FairPoint Carrier Services, Inc.

  1.   FairPoint Communications Solutions Corp. — New York     2.   FairPoint
Communications Solutions Corp. — Virginia

A-3



--------------------------------------------------------------------------------



 



ANNEX B
LIST OF PLEDGED STOCK

                                  Type of   Number of     Percentage       Name
of Issuing Corporation   Shares   Shares     Owned      
 
                    A.  
FAIRPOINT COMMUNICATIONS, INC.
                    1.  
FairPoint Broadband, Inc.
  Common     100       100 % 2.  
MJD Services Corp.
  Common     100       100 % 3.  
FairPoint Carrier Services, Inc.
  Common     100       100 % 4.  
MJD Ventures, Inc.
  Common     100       100 % 5.  
FairPoint Logistics, Inc.
  Common     100       100 % 6.  
S T Enterprises, Ltd.
  Common     90,000       100 % 7.  
Enhanced Communications of Northern New England Inc.
  Common     1,000       100 %    
 
                    B.  
MJD SERVICES CORP.
                    1.  
Bluestem Telephone Company
  Common     100       100 % 2.  
Big Sandy Telecom, Inc.
  Common     100       100 % 3.  
Odin Telephone Exchange, Inc.
  Common     95.2857       100 %1 4.  
Columbine Telecom Company
  Common     100       100 % 5.  
Ravenswood Communications, Inc.
  Common     405       100 % 6.  
Yates City Telephone Company
  Common     252       100 % 7.  
Unite Communications Systems, Inc.
  Common     20,000       100 % 8.  
FairPoint Communications Missouri, Inc.
  Common     100       100 %    
 
                    C.  
MJD VENTURES, INC.
                    1.  
The Columbus Grove Telephone Company
  Common     318       100 %

 

1   Of the 101 shares issued and outstanding, 5.7143 are held in treasury.

B-1



--------------------------------------------------------------------------------



 



                                  Type of   Number of     Percentage       Name
of Issuing Corporation   Shares   Shares     Owned      
 
                    2.  
C-R Communications, Inc.
  Common     750       100 % 3.  
Taconic Telephone Corp.
  Common     100       100 % 4.  
Ellensburg Telephone Company
  Common     100       100 % 5.  
Sidney Telephone Company
  Common     100       100 % 6.  
Utilities, Inc.
  Common     100       100 % 7.  
Chouteau Telephone Company
  Common     100       100 % 8.  
Chautauqua and Erie Telephone Corporation
  Common     100       100 % 9.  
The Orwell Telephone Company
  Common     4,795.7461       100 % 10.  
Telephone Service Company
  Common     100       100 % 11.  
GTC Communications, Inc.
  Common     1,000,000       100 % 12.  
Peoples Mutual Telephone Company
  Common     9,832       100 % 13.  
Fremont Telcom Co.
  Common     5,155.5       100 % 14.  
Comerco, Inc.
  Common     31,250       100 % 15.  
Community Service Telephone Co.
  Common     100       100 % 16.  
Marianna and Scenery Hill Telephone Company
  Common     306       100 % 17.  
Bentleyville Communications Corporation
  Common     100       100 % 18.  
The Germantown Independent Telephone Company
  Common     1,500       100 % 19.  
Berkshire Telephone Corporation
  Common     100       100 % 20.  
Commtel Communications Inc.
  Common     1       100 %    
 
                    D.  
S T ENTERPRISES, LTD.
                    1.  
Sunflower Telephone Company, Inc.
  Common     684       99.7 % 2.  
FairPoint Vermont, Inc.
  Common     1,000       100 % 3.  
Northland Telephone Company of Maine, Inc.
  Common     100       100 % 4.  
S T Computer Resources, Inc.
  Common     500       100 %

B-2



--------------------------------------------------------------------------------



 



                                  Type of   Number of     Percentage       Name
of Issuing Corporation   Shares   Shares     Owned      
 
                    5.  
ST Long Distance, Inc.
  Common     100       100 %    
 
                    E.  
C-R COMMUNICATIONS, INC.
                    1.  
C-R Telephone Company
  Common     100       100 % 2.  
C-R Long Distance, Inc.
  Common     100       100 %    
 
                    F.  
UTILITIES, INC.
                    1.  
Standish Telephone Company
  Common     23,560       100 % 2.  
China Telephone Company
  Common     20,000       100 % 3.  
Maine Telephone Company
  Common     100       100 % 4.  
UI Communications, Inc.
  Common     100       100 % 5.  
UI Long Distance, Inc.
  Common     100       100 % 6.  
UI Telecom, Inc.
  Common     100       100 %    
 
                    G.  
RAVENSWOOD COMMUNICATIONS, INC.
                    1.  
The El Paso Telephone Company
  Common     405       100 % 2.  
El Paso Long Distance Company
  Common     1,000       100 %    
 
                    H.  
GTC COMMUNICATIONS, INC.
                    1.  
St. Joe Communications, Inc.
  Common     1,000       100 %    
 
                    I.  
ST. JOE COMMUNICATIONS, INC.
                    1.  
GTC, Inc.
  Common     14,890       100 %    
 
                    J.  
COMERCO, INC.
                    1.  
YCOM Networks, Inc.
  Common     294       100 %    
 
                    K.  
FAIRPOINT CARRIER SERVICES, INC.
                    1.  
FairPoint Communications Solutions Corp. — New York
  Common     100       100 % 2.  
FairPoint Communications Solutions Corp. — Virginia
  Common     100       100 %

B-3



--------------------------------------------------------------------------------



 



                                  Type of   Number of     Percentage       Name
of Issuing Corporation   Shares   Shares     Owned      
 
                    L.  
UNITE COMMUNICATIONS SYSTEMS, INC.
                    1.  
ExOp of Missouri, Inc.
  Common     1,000,000       100 %

B-4



--------------------------------------------------------------------------------



 



ANNEX C
LIST OF PROMISSORY NOTES
None.

C-1



--------------------------------------------------------------------------------



 



ANNEX D
PART I
LIST OF PARTNERSHIP INTERESTS
None.
PART II
LIST OF MEMBERSHIP INTERESTS

                      Percentage       Name of Issuing Corporation   Owned      
 
        A.  
FAIRPOINT COMMUNICATIONS, INC.
        1.  
Northern New England Telephone Operations LLC
    100      
 
        B.  
MJD VENTURES, INC.
        1.  
Fretel Communications, LLC
    100  

D-1



--------------------------------------------------------------------------------



 



ANNEX E
Form of Agreement Regarding Uncertificated Securities,
Membership Interests and Partnership Interests
     AGREEMENT (as amended, modified, restated and/or supplemented from time to
time, this “Agreement”), dated as of [  , 20  ], among the undersigned pledgor
(the “Pledgor”), LEHMAN COMMERCIAL PAPER INC., not in its individual capacity
but solely as Collateral Agent (the “Pledgee”), and [      ], as the issuer of
the Uncertificated Securities, Membership Interests and/or Partnership Interests
(each as defined below) (the “Issuer”).
WITNESSETH:
     WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have
entered into a Pledge Agreement, dated as of March 31, 2008 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”),1 under which, among other things, in order to secure the payment of
the Obligations, the Pledgor has pledged or will pledge to the Pledgee for the
benefit of the Secured Creditors, and grant a security interest in favor of the
Pledgee for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all [Uncertificated Securities]
[Partnership Interests] [Membership Interests], from time to time by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests]
[Membership Interests] being herein collectively called the “Issuer Pledged
Interests”); and
     WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in
order to perfect the security interest of the Pledgee under the Pledge Agreement
in the Issuer Pledged Interests, to vest in the Pledgee control of the Issuer
Pledge Interests and to provide for the rights of the parties under this
Agreement;
     NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
     1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and
the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.
     2. The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest
 

1   Capitalized terms used but not defined herein shall have the meaning
ascribed to them in the Pledge Agreement.

E-1



--------------------------------------------------------------------------------



 



of the Pledgee) has been received by it, and (ii) the security interest of the
Pledgee in the Issuer Pledged Interests has been registered in the books and
records of the Issuer.
     3. The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
     4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
[     ]
[     ]
Attention: [     ]
Telephone No.: [     ]
Telecopier No.: [     ]
     5. Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that all of
the Obligations have been paid in full and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.
     6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

  (a)   if to the Pledgor, at:         Attention:
Telephone No.:
Fax No.:     (b)   if to the Pledgee, at the address given in Section 4 hereof;
    (c)   if to the Issuer, at:

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means

E-2



--------------------------------------------------------------------------------



 



any day other than a Saturday, Sunday, or other day in which banks in New York
are authorized to remain closed.
     7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.
     8. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.
     IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

            [                         ],
as Pledgor
      By:           Name:           Title:          
[                         ],
     not in its individual capacity but solely
     as Collateral Agent and Pledgee
      By:           Name:           Title:          
[                         ],
     as the Issuer
      By:           Name:           Title:        

E-3



--------------------------------------------------------------------------------



 



ANNEX F
UCC FINANCING STATEMENTS

                  Entity   Filing Jurisdiction   1.  
Comerco, Inc.
  Washington 2.  
C-R Communications, Inc.
  Illinois 3.  
Enhanced Communications of Northern New England Inc.
  Delaware 4.  
FairPoint Broadband, Inc.
  Delaware 5.  
FairPoint Carrier Services, Inc.
  Delaware 6.  
FairPoint Communications, Inc.
  Delaware 7.  
FairPoint Logistics, Inc.
  South Dakota 8.  
GTC Communications, Inc.
  Delaware 9.  
MJD Services Corp.
  Delaware 10.  
MJD Ventures, Inc.
  Delaware 11.  
Ravenswood Communications, Inc.
  Illinois 12.  
S T Enterprises, Ltd.
  Kansas 13.  
St. Joe Communications, Inc.
  Florida 14.  
Unite Communications Systems, Inc.
  Missouri 15.  
Utilities, Inc.
  Maine

F-1



--------------------------------------------------------------------------------



 



     ANNEX G
EXCLUDED ENTITIES

1.   BE Mobile Communications, Incorporated   2.   Berkshire Cable Corp.   3.  
Berkshire Cellular, Inc.   4.   Berkshire Net, Inc.   5.   Berkshire New York
Access, Inc.   6.   Chautauqua & Erie Communications, Inc.   7.   C & E
Communications, Ltd.   8.   Elltel Long Distance Corp.   9.   Fremont Broadband,
LLC   10.   Germantown Long Distance Company   11.   GIT-CELL, Inc.   12.  
GITCO Sales, Inc.   13.   GTC Finance Corporation   14.   Marianna Tel, Inc.  
15.   Orwell Communications, Inc.   16.   Peoples Mutual Services Company   17.
  Peoples Mutual Long Distance Company   18.   Quality One Technologies, Inc.  
19.   Taconic TelCom Corp.   20.   Taconic Technology Corp.   21.   Telephone
Operating Company of Vermont LLC

G-1